Citation Nr: 0730700	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for the residuals of 
colon surgery. 

2.  Entitlement to service connection for a gastrointestinal 
disorder. 


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to March 
1984. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the residuals of colon surgery and for 
a gastrointestinal disorder.  

FINDINGS OF FACT

1.  The veteran's diverticulosis that resulted in subsequent 
colon surgery first manifested not earlier than 1987, several 
years after service, and is not related to any aspect of 
service. 

2.  The veteran's abdominal adhesive disease does not cause 
any current symptoms or residual disability.  The veteran's 
gastric ulcer first manifested not earlier than 2002, many 
years after service, and is not related to any aspect of 
service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of 
colon surgery have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007). 

2.  The criteria for service connection for a 
gastrointestinal disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the RO sent correspondence in 
January 2004 and March 2004 which satisfied the above 
requirements.  

However, the RO did not provide the proper notice regarding 
the assignment of a disability rating and effective date.  In 
that regard, the Board notes that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the 
following five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Accordingly, VA must notify the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that any defect with respect to providing 
this aspect of the notice requirement is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
specifically finds that the veteran was not prejudiced by the 
lack of rating and effective date notice because the 
preponderance of the evidence is against service connection 
for the residuals of colon surgery and for a gastrointestinal 
disorder, and any issues related to the assignment of a 
disability rating or effective date are moot.  

The Board finds that any other defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  It 
is noted that documents provided to the veteran included a 
rating decision in July 2004; and a statement of the case in 
April 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  Thus a reasonable person 
could be expected to understand from the notices what was 
needed to substantiate the claims and thus the essential 
fairness of the adjudication was not frustrated.  

Accordingly, there has been no prejudice to the appellant, 
and any notice defect has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained surgical treatment reports and post-surgery 
examinations.  VA has satisfied both the notice and duty to 
assist provisions of the law.

The veteran served as an Army infantry and aviation officer, 
retiring at the rank of Colonel.  He was awarded numerous 
combat decorations including the Silver Star, Distinguished 
Flying Cross, and Purple Heart Medals.  He contends that the 
gastrointestinal disorders for which he underwent colon and 
stomach surgery in 2002 first manifested in service or are 
related to the surgical removal of his spleen in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Residuals of Colon Surgery

In a June 1962 physical examination upon entry on active 
duty, the veteran reported no history of stomach or 
intestinal problems and an examiner noted no gastrointestinal 
abnormalities.  

In November 1964 after returning from service in Panama, the 
veteran sought treatment for abdominal cramping that usually 
occurred after meals but with no gastrointestinal bleeding.  
The examiner noted the veteran's reports of a history of 
spastic colon for "a number of years;" however, there are 
no records of earlier treatment in the file.  The examiner 
noted mild tenderness in the epigastric region and diagnosed 
spastic colitis.  Spastic colon is also known as irritable 
bowel syndrome.  It is a functional, commonly psychosomatic, 
disorder of the colon characterized by the secretion and 
passage of large amounts of mucus, by constipation 
alternating with diarrhea, and by cramping abdominal pain.  
Kirwin v. Brown, 8 Vet. App. 148, 154 (1995).   A consulting 
physician at a military hospital diagnosed 
psychophysiological gastrointestinal disorder and scheduled 
additional tests.  In December 1964, an X-ray of the upper 
gastrointestinal system showed several loops of dilated small 
bowel located in the lower right quadrant, but an examiner 
concluded that the X-ray was normal.  The medical provider's 
diagnosis was irritable colon.  In a February 1965 physical 
examination for flight training, the veteran reported no 
history of frequent indigestion, stomach, or intestinal 
trouble.  The examiner noted that the veteran experienced 
dysentery in 1964 in Panama that had cleared spontaneously 
and one episode of abdominal cramping in November 1964.  He 
noted that the hospital tests showed no gastrointestinal 
pathology, and that the veteran had no further difficulty.   

 In May 1970, the veteran sought treatment for abdominal 
cramping with diarrhea and nausea but without bleeding or 
emesis.  The examiner noted a history of spastic colon and 
other psychophysiological gastrointestinal symptoms.  He 
diagnosed mild gastroenteritis and prescribed medication.  
Enteritis is inflammation of the intestines and especially of 
the human ileum.  Nix v. Brown, 4 Vet. App. 462, 464 (1993).  
In a December 1970 flight physical examination, the veteran 
reported no frequent indigestion, stomach, or intestinal 
problems and the examiner noted no gastrointestinal 
abnormalities.  Eleven other physical examinations during the 
veteran's career showed no symptoms or diagnoses of recurrent 
gastrointestinal distress.  

In March 1983, the veteran sustained injuries to his left 
side in a serious automobile accident.  He sustained several 
broken ribs and a left pneumothorax and underwent a 
splenectomy.  However, the treatment records showed no 
gastrointestinal symptoms or injuries.  

In a January 1984 retirement physical examination, the 
veteran reported no frequent indigestion, stomach, or 
intestinal trouble, and the examiner noted no 
gastrointestinal abnormalities.  

In January 1987, the veteran was hospitalized at a private 
facility for rectal bleeding.  The private attending 
physician noted that the veteran had no previous history of 
gastrointestinal bleeding.  A barium enema and a colonoscopy 
showed the presence of extensive diverticula.  Diverticulum 
is an abnormal pouch or sac opening from a hollow organ, such 
as the intestine or bladder.  Kirwin v. Brown, 
8 Vet. App. 148, 152 (1995).  The physician diagnosed 
gastrointestinal bleeding most likely due to diverticulosis.  

In October 2002, the veteran was hospitalized in a VA 
facility for significant rectal bleeding and atrial 
fibrillation.  He was placed in intensive care and underwent 
two colonoscopies during which diverticula were again 
observed and several polyps were resected.  When the rectal 
bleeding continued, the veteran underwent major abdominal 
surgery that included an ileoscopy and total abdominal 
colonectomy.  In a post-operative report, the surgeon stated 
that he was unable to clearly identify the specific source of 
bleeding, but that he was confident the source was in the 
resected portion of the colon as indicated by blood clots and 
multiple diverticula.  The veteran had a difficult post-
operative course but was transferred from intensive care on 
day nine and was discharged on day twelve following surgery.  
In November 2002, the veteran was again hospitalized for 
other complications of surgery, but his attending physician 
noted no recurrence of gastrointestinal bleeding.  

In his April 2005 substantive appeal, the veteran stated that 
he experienced excess gas and uncontrollable liquid bowel 
movements since the surgery and that the symptoms prevented 
him from working at his business and restricted his 
activities at home.  He further stated that he experienced 
colon problems throughout his Army career including one 
period of hospitalization.  

The Board concludes that service connection for the residuals 
of colon surgery is not warranted because the symptoms of 
rectal bleeding first manifested years after service and were 
not related to any aspect of service.  

The veteran was treated twice in service for abdominal 
cramping and for diarrhea and nausea on one of those 
occasions.   He was admitted to a hospital in 1964 only for 
testing that revealed no lower tract pathology other than 
some dilated small intestinal loops.  The examiner considered 
his overall condition to be normal, and there was no small 
intestinal involvement in the 2002 bleeding episode that 
required a colonectomy.  The diagnoses in service were 
spastic colitis, psychophysiological gastrointestinal 
disorder, and mild gastroenteritis.  These disorders by 
definition are associated with excessive mucus production and 
inflammation but not necessarily the growth of diverticula.  
No examiners noted any bleeding or associated the symptoms 
with the presence of diverticula or polyps.  In physical 
examinations within a year of each occasion, neither the 
veteran nor his examiner noted any chronic gastrointestinal 
problems.  Furthermore, numerous other examinations including 
the retirement examination contained no references to chronic 
gastrointestinal distress or an associated disorder. 

Diverticulosis in the lower intestinal tract was first 
identified during a colonoscopy in 1987, three years after 
service.  Symptoms of rectal bleeding that lead to a 
colonectomy did not manifest until 2002.  

The veteran stated that he experienced "colon problems" 
throughout his service and suggested that the problems lead 
to the colonectomy.  The Board does not agree.  The great 
weight of service medical evidence showed that he sought 
treatment on only two widely-spaced occasions.  In each case, 
many subsequent examinations showed that his acute symptoms 
had resolved.  On no occasion in service was there any rectal 
bleeding or other symptom related to the development of 
diverticula.  

VA must obtain a medical opinion of a possible relationship 
if there is competent lay or medical evidence that a disease 
was suffered in service and the evidence indicates that it 
may be associated with a current disability.  38 C.F.R. 
§ 3.159 (c) (4).  However, in this case, no medical provider 
has indicated that the veteran's diverticulosis could be 
related to two acute episodes of spastic colitis or 
gastroenteritis.

Although the threshold for obtaining a medical opinion is low 
and the Board acknowledges that the veteran has a sincere 
opinion, even a suggestion of a possible relationship 
requires medical training.  As a layperson, the veteran does 
not possess the necessary knowledge of medical principles, 
and his assertions, standing alone, are not probative as to 
the etiology of his current extremity symptoms.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, a medical 
opinion is not necessary to decide the claim. 

The weight of the credible evidence demonstrates that the 
veteran's current residuals of colon surgery first manifested 
as diverticulosis several years after service and are not 
related to his active service or any incident therein.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gastrointestinal Disorder

The Board notes that the medical evidence in the claims file 
does not reveal any disorders of the lower gastrointestinal 
tract other than those related to the colonectomy discussed 
above.  In his April 2005 appeal, the veteran stated that he 
experienced upper gastrointestinal tract pain related to 
surgery to remove a portion of his stomach in 2002.  Records 
of this surgery also showed that the surgeon identified and 
resected abdominal adhesive disease on the stomach wall 
during the procedure.  Therefore, the Board will address 
whether service connection is warranted for disorders of the 
upper gastrointestinal tract.  

Service medical records showed that the veteran was diagnosed 
with mild gastroenteritis on one occasion in May 1970.  The 
episode did not require follow-up care.  No chronic stomach 
or other upper tract symptoms or disorders were noted on many 
periodic examinations or on the January 1984 retirement 
physical examination.  The veteran underwent a splenectomy in 
1983 following a serious automobile accident.  No 
gastrointestinal involvement was noted. 

As previously discussed, the veteran was admitted to a VA 
hospital in October 2002 with symptoms of gastrointestinal 
bleeding.  After removal of polyps by colonoscopy was 
unsuccessful, surgeons performed major abdominal exploration 
and endoscopy.  The attending surgeon noted that during the 
procedure, multiple adhesions were identified and lysed to 
free the stomach.  The surgeon noted that the adhesive 
disease was related to a splenectomy in service in 1983.  
However, he did not note that the adhesive disease was 
related to any current discomfort or that there was a 
residual disability related to the disease.

During an endoscopic search for the source of bleeding, the 
surgeon also identified and resected a non-bleeding sclerotic 
lesion on the stomach.  The final diagnosis for the lesion 
was a gastric ulcer.  

The Board concludes that service connection for abdominal 
adhesive disease in the vicinity of the stomach is not 
warranted because there is no medical evidence that this 
disease causes any disabling symptoms or that there is any 
residual disability.  The discharge diagnoses in October 2002 
and January 2003 did not include any diagnosis pertaining to 
disability resulting from the abdominal adhesion removal.  

The Board accordingly concludes that service connection for a 
gastric ulcer is not warranted because the lesion first 
manifested on inspection during surgery many years after 
service.  The veteran experienced nausea on one occasion in 
service with no follow-up care or diagnosis of a chronic 
stomach condition.  Post-service medical records did not show 
that the veteran sought treatment for recurrent upper tract 
discomfort.  The attending surgeon in 2002 did not state that 
the gastric ulcer was a consequence of the splenectomy in 
1983.    
    
The weight of the competent evidence demonstrates that the 
veteran's current abdominal adhesive disease does not cause a 
disability and that his gastric ulcer first manifested many 
years after service and is not related to any aspect of 
service including a splenectomy.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the residuals of colon surgery is 
denied. 

Service connection for a gastrointestinal disorder is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


